UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7233


ERIC SAMUEL,

                  Plaintiff - Appellant,

             v.

LORI D. PROCTOR, Public Defender; BOYD YOUNG, Public
Defender of the Charleston County Public Defender's Office;
CHARLESTON COUNTY PUBLIC DEFENDER'S OFFICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:07-cv-01586-PMD)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Samuel, Appellant Pro Se.    Stephen Lynwood Brown, Russell
Grainger Hines, Wilbur Eugene Johnson, YOUNG, CLEMENT & RIVERS,
LLP, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric    Samuel     appeals       the    district     court’s      order

accepting the magistrate judge’s recommendation to dismiss his

civil rights claim, to exercise supplemental jurisdiction over

Samuel’s    legal   malpractice       claim,       and    to   grant   Defendants

summary    judgment.     We    have   reviewed      the    record   and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.           See Samuel v. Proctor, No. 3:07-cv-

01586-PMD     (D.S.C.   June    25,   2008).         We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                         2